DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-8, 10-14, 16-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1, 2, and 4-7, the prior art does not disclose or reasonably suggest an optical modulator, wherein a crystal cut angle of the base substrate differs from a crystal cut angle of the waveguide substrate, in combination with the remaining limitations of the claims.
Re. Claims 8 and 10-13, the prior art does not disclose or reasonably suggest a substrate for an optical modulator, wherein a crystal cut angle of the first substrate differs from a crystal cut angle of the second substrate, in combination with the remaining limitations of the claims.
Re. Claims 14, 16-18, and 19, the prior art does not disclose or reasonably suggest a method of manufacturing an optical modulator, wherein a crystal cut angle of the first substrate differs from a crystal cut angle of the second substrate, in combination with the remaining limitations of the claims.
Re. Claims 20-23, and 25-27, the prior art does not disclose or reasonably suggest a method of manufacturing a substrate for an optical modulator, wherein a crystal cut angle of the first substrate differs from a crystal cut angle of the second substrate, in combination with the remaining limitations of the claims.
highlighted above ion combination with the remaining features of the claims.  In each of the examples discussed by Kondo et al, the base (or first) substrate and the waveguide (or second) substrate are cut at the same angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists prior art optical modulators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/1/21